United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, CENTRAL
MASSACHUSETTS PROCESSING &
DISTRIBUTION CENTER, Shrewsbury, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-2331
Issued: June 19, 2008

Oral Argument March 4, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 28, 2007 appellant filed a timely appeal of a September 5, 2006 merit decision
of the Office of Workers’ Compensation Programs, finding that she did not sustain a left
shoulder injury in the performance of duty on March 3, 2006 and a July 24, 2007 nonmerit
decision, denying her request for an oral hearing as untimely. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained a left shoulder
injury on March 3, 2006 in the performance of duty, as alleged; and (2) whether the Office
properly denied appellant’s request for an oral hearing as untimely under 5 U.S.C. § 8124.

FACTUAL HISTORY
On July 16, 2006 appellant, then a 58-year-old flat sorter machine clerk, filed a traumatic
injury claim (Form CA-1) assigned number 01-2040602. She alleged that on March 3, 2006 she
reinjured her left shoulder as a result of being forced to repetitively pitch flats in the manual flats
section. Appellant stated that she was required to work outside the restrictions set forth by her
attending physician. By letter dated July 24, 2006, the employing establishment controverted the
claim because it was not filed within 30 days of the alleged injury.
Prior to filing the instant claim, the Board notes that appellant, on November 28, 2005,
filed a CA-1 form assigned number 01-2035689 alleging that she injured her left shoulder on that
date while picking up a flat box with her left hand. By letter dated March 27, 2006, the Office
accepted the claim for sprains of the left shoulder and upper arm.1
By letter dated July 26, 2006, the Office advised appellant that the evidence submitted,
for the alleged March 3, 2006 employment incident, was insufficient to establish her claim. It
addressed the factual and medical evidence she needed to submit.
In a May 15, 2006 report, Dr. Donald H. Hangen, an attending Board-certified orthopedic
surgeon, stated that appellant was being evaluated for a work-related left shoulder injury. He
reviewed a history that she sustained an employment-related right wrist injury on March 18,
20032 and an employment-related left shoulder injury on November 28, 2005. Dr. Hangen stated
that a magnetic resonance imaging (MRI) scan of the shoulder demonstrated supraspinatus
tendinopathy. No rotator cuff tear was noted. Appellant returned to full-duty work although she
believed that light-duty work was more appropriate for her condition. Dr. Hangen stated that on
March 3, 2006 appellant reinjured her left shoulder and had been experiencing increased pain
since that time. On physical examination, he reported good range of motion of the cervical
spine, some diffuse tenderness around the shoulder, full passive and active range of motion and
rotator cuff strength that was fine. There was some subacromial crepitance and pain with
resisted motion and intact sensation and distal motor function. Appellant had a normal vascular
examination. Dr. Hangen opined that appellant continued to have some mild left shoulder
tendinitis and that no instability was detected. He concluded that her left shoulder condition was
due to repetitive motion.
In an August 24, 2006 letter, appellant addressed the difficult process she experienced in
filing her claim. She contended that the claim was timely filed, contending that her work duties
caused a reinjury of her November 28, 2005 employment-related left shoulder condition.

1

On March 16, 2006 appellant filed a claim for an occupational disease alleging that she first became aware of
her sore and aching left shoulder on November 28, 2005. She stated that on March 3, 2006 she first realized that her
injury was caused by factors of her federal employment. On March 17, 2006 appellant filed a claim alleging that
she sustained a recurrence of disability on March 3, 2006 causally related to her November 28, 2005 employmentrelated injury. By letter dated June 27, 2006, the Office advised appellant to file a CA-1 form as it appeared that she
had sustained a new injury on March 3, 2006. Accordingly, appellant filed the instant claim on July 16, 2006.
2

Appellant filed a CA-1 form assigned number 01-2015194 for a right wrist injury she sustained on March 18,
2003 as a result of lifting a flat box at work. The Office accepted the claim for a right wrist sprain.

2

By decision dated September 5, 2006, the Office denied appellant’s claim, finding the
medical evidence of record insufficient to establish that she sustained a left shoulder injury
causally related to the March 3, 2006 employment incident.
On June 25, 2007 appellant requested an oral hearing before an Office hearing
representative regarding the Office’s September 5, 2006 decision.
By decision dated July 24, 2007, the Office denied appellant’s request for a hearing under
5 U.S.C. § 8124 as untimely. It stated that her request was postmarked June 25, 2007, which was
more than 30 days after the issuance of its September 5, 2006 decision, and therefore, she was
not entitled to a hearing as a matter of right. The Office nonetheless considered the matter in
relation to the issue involved and determined that it could be addressed equally well on
reconsideration, by submitting evidence establishing that her claimed medical condition was
caused by the accepted employment incident.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.5
To determine whether an employee actually sustained an injury in the performance of
duty, the Office must determine whether fact of injury has been established. An employee may
establish that the employment incident occurred as alleged, but fail to show that his or her
disability and/or condition relates to the employment incident.6
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.7
An injury does not have to be confirmed by eyewitnesses in order to establish that an employee
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 4.
6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

3

sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and the circumstances and his or her subsequent course of action.8 An
employee’s statement regarding the occurrence of an employment incident is of great probative
force and will stand unless refuted by strong or persuasive evidence.9
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.10 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.11 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.12
ANALYSIS -- ISSUE 1
The record supports that on March 3, 2006 appellant pitched flats while working as a flat
sorter machine clerk at the employing establishment. The Board finds that the case is not in
posture for decision as to whether the accepted employment incident caused or aggravated
appellant’s left shoulder condition.
In a May 15, 2006 report, Dr. Hangen reviewed a history of appellant’s November 28,
2005 employment-related left shoulder injury. He stated that an MRI scan of the shoulder
demonstrated supraspinatus tendinopathy. Dr. Hangen indicated that appellant returned to fullduty work although she believed that light-duty work was more appropriate for her condition.
He stated that on March 3, 2006 she reinjured her left shoulder and that she had been
experiencing increased pain since that time. Dr. Hangen’s vascular examination was normal.
On physical examination, he reported his essentially normal findings with the exception of
diffuse tenderness around the shoulder, subacromial crepitance and pain with resisted motion,
and mild left shoulder tendinitis. Dr. Hangen opined that appellant’s left shoulder condition was
due to repetitive motion.
The Board finds that appellant’s allegation that she had ongoing problems with her
November 28, 2005 employment-related left shoulder condition and Dr. Hangen’s
uncontroverted opinion that the accepted March 3, 2006 employment incident aggravated this
employment-related condition are sufficient to require further development of the claim.13

8

See Betty J. Smith, 54 ECAB 174 (2002).

9

Gregory J. Reser, 57 ECAB 277 (2005).

10

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
11

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

12

Charles E. Evans, 48 ECAB 692 (1997).

13

Rebel L. Cantrell, 44 ECAB 660 (1993); John J. Carlone, supra note 10.

4

Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence to see that justice is done.14 On remand
the Office should double this case file assigned number 01-2040602 with any other injury claim
appellant has filed for the same part of the body, including case file assigned number 012035689.15 It should also prepare a statement of accepted facts and refer appellant for a second
opinion examination to obtain a rationalized opinion as to whether factors of her federal
employment aggravated her preexisting employment-related left shoulder condition. Following
this and any other further development as the Office deems necessary, an appropriate final
decision should be issued on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant
sustained a left shoulder injury on March 3, 2006 in the performance of duty.16
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for proceedings
consistent with this decision.
Issued: June 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
14

Claudio Vazquez, 52 ECAB 496 (2001).

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000).
16

In light of the Board’s disposition of the first issue, the second issue regarding the Office’s denial of appellant’s
request for an oral hearing is moot.

5

